230 F.2d 955
Robert E. PRIEST et al.v.SHELL OIL COMPANY, a Corporation et al.SHELL OIL COMPANY, a Corporation, et al.v.Robert E. PRIEST et al.
No. 5187.
No. 5188.
United States Court of Appeals Tenth Circuit.
August 16, 1955.

Appeal and cross-appeal from the United States District Court for the District of New Mexico.
Robert C. Dow, Lovington, N. M., and James L. Dow, Carlsbad, N. M., for appellants and cross-appellees.
Grantham, Spann & Sanchez, Albuquerque, N. M., William R. Federici and A. K. Montgomery, Santa Fe, N. M., and Paxton Howard and Richard L. Hughston, Midland, Tex., for appellees and cross-appellants.
PHILLIPS, Chief Judge.


1
Dismissed per stipulation.